867 P.2d 1146 (1994)
ROYAL INSURANCE, a Delaware Corporation, and Carson Ready Mix, Inc., a Nevada Corporation, Appellants,
v.
EAGLE VALLEY CONSTRUCTION, INC., a Nevada Corporation, Respondent.
No. 23322.
Supreme Court of Nevada.
February 4, 1994.
*1147 Beckley, Singleton, DeLanoy, Jemison & List and Stephen S. Kent, Reno, for appellants.
Perry & Spann, Reno, for respondent.

OPINION
PER CURIAM:
This is an appeal from an order of the district court dismissing appellants' complaint for damages sustained in a traffic accident.[1] The district court sua sponte dismissed appellants' complaint based on a lack of subject matter jurisdiction. Appellants claimed in their complaint $4,208.74 in damages. At the time appellants filed their action, however, NRS 4.370(1)(b) provided that the district court only had jurisdiction over suits involving more than $5,000 in damages.[2]
Appellants contend on appeal that attorney's fees and costs are included in the jurisdictional limit under NRS 4.370. Appellants thus argue that the attorney's fees and costs incurred in this case raise the amount in controversy above the jurisdictional threshold of the district court. Appellants' contention is without support. We have previously ruled that "[a] court which is the creation of statute has only the authority given to it by the statute." McKay v. City of Las Vegas, 106 Nev. 203, 205, 789 P.2d 584, 585 (1990). In this case, the justices' court has exclusive jurisdiction "if the damage claimed does not exceed $5,000." NRS 4.370(1)(b) (emphasis added). Because appellants only claim $4,208.74 in damages, the district court properly dismissed appellants' complaint for lack of jurisdiction. Accordingly, we affirm the decision of the district court.
NOTES
[1]  This appeal was previously dismissed in an unpublished order of this court. On November 18, 1993, the district court requested this court to publish as an opinion our previous unpublished order. Cause appearing, we grant the request. Accordingly, we issue this opinion in place of our order dismissing this appeal filed September 29, 1993.
[2]  In 1993, the legislature amended NRS 4.370 and raised the jurisdictional limit of the district court to suits involving more than $7,500.